Citation Nr: 0206867	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-16 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2001) for additional 
disability of hepatitis C as a result of medical treatment by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1998 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran is in receipt of an 
evaluation of 100 percent for psychiatric disability 
effective from December 8, 1997.


FINDINGS OF FACT

1. VA-prescribed medication did not cause or aggravate 
hepatitis C.

2.  The prescription of valproic acid and Depakote by VA 
physicians did not involve negligence, carelessness, error in 
judgment, lack of proper skill, or other fault.

CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
Supp. 2001) for additional disability of hepatitis C as a 
result of VA medical treatment is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any existing evidence which may be pertinent to 
his claim which the RO has not obtained and considered.  The 
RO notified the veteran of the requirements in law to 
establish entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to have 
resulted from VA medical treatment.  In addition, the RO 
obtained an opinion from the veteran's VA primary care 
physician on the question of the likely etiology and time of 
onset of his hepatitis C diagnosed in December 1996.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998). As the veteran 
filed his claim after October 1, 1997, the amendments to the 
law apply to his case. 

In any case where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
A claimant cannot meet this burden simply by presenting lay 
testimony, because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992).

The veteran contends that medication prescribed by VA 
physicians either caused or aggravated hepatitis C.

The record reveals that, when the veteran was seen at a VA 
outpatient clinic in June 1996, it was noted that the veteran 
had a history of alcoholism and polysubstance and that he was 
still drinking.  At a VA psychiatric examination in April 
1998, the veteran admitted that used to drink heavily but 
claimed to have not used alcohol for a year.  He also 
admitted that he had used cocaine, marijuana, speed, and 
downers.

VA laboratory studies performed in June 1996 showed that the 
veteran had very highly elevated liver enzymes, and the 
veteran was advised to come to the outpatient clinic and see 
a physician.  In late July 1996, at the outpatient clinic, 
the veteran denied having a prior history of liver problems 
and he stated that he drank only occasionally.  Laboratory 
studies, including a liver profile and a hepatitis profile, 
were ordered but not immediately performed.

In early August 1996, a VA physician prescribed a trial of 
valproic acid for the veteran as treatment for psychiatric 
symptoms.  At a personal hearing in October 1998, the veteran 
testified that he "probably" took valproic acid for a month 
or a month and a half but stopped because he was having 
gastrointestinal symptoms.  VA treatment records show that 
Depakote, a medication which contains valproic acid, was 
prescribed by a second VA physician in December 1996.  The 
prescription for Depakote was filled by the VA pharmacy and 
made available to the veteran on December 17, 1996.  The next 
day, December 18, 1996, at a VA outpatient clinic, the 
veteran told a VA physician that he would not take Depakote 
because it made him "comatose."  

On December 18, 1996, laboratory tests performed included a 
hepatitis screen, which was positive for hepatitis C.

With regard to the medical question of whether valproic acid, 
taken by the veteran in August-September 1996 and for one day 
in December 1996 caused the disease hepatitis C, the RO 
requested a medical opinion.  In January 1998, the quality 
specialist coordinator of a VA Medical Center reported that, 
after a review of the veteran's medical records, including 
the June 1996 laboratory tests, the veteran's VA primary care 
physician found that he had contracted hepatitis C before he 
took valproic acid for the first time in August 1996.  The 
Board, therefore, finds that medication prescribed by VA 
physicians did not cause the veteran's hepatitis C.  The VA 
quality specialist coordinator and primary care physician 
noted that the veteran's hepatitis C may be related to his 
history of alcoholism and polysubstance abuse.

With regard to the medical question of whether the veteran's 
limited use of valproic acid worsened hepatitis C, his VA 
treatment records show that, in October 1997, the veteran 
posed that question to a VA specialist in gastroenterology 
and hepatology.  The specialist stated that, while in some 
cases it has been known for use of valproic acid to cause 
hepatitis C (which the veteran's primary care physician found 
did not happen in his case), it was unknown to him that 
valproic acid could worsen the hepatitis C infection.

The Board notes that the veteran's contentions that VA-
prescribed valproic acid and/or Depakote either caused or 
aggravated hepatitis C have been considered by VA physicians 
who have found that VA-prescribed medication did not cause or 
aggravate his hepatitis C.  By a statement of the case 
furnished to him by the RO in October 1998, the veteran was 
notified that the medical evidence of record did not support 
his claim under 38 U.S.C.A. § 1151 (West Supp. 2001).  Except 
for referring to a statement in the Physicians' Desk 
Reference that valproic acid may in some cases cause liver 
disease, the veteran has not presented any medical evidence 
or information in support of his claim.  The possible side 
effects of use of valproic acid were known to the VA 
physicians who found that, in the veteran's case, valproic 
acid did not cause or aggravate hepatitis C.  The Board 
concludes that the preponderance of the evidence is against a 
finding that VA-prescribed medication either caused or 
aggravated the veteran's hepatitis C.

In any event, the provisions of 38 U.S.C.A. § 1151 (West 
Supp. 2001), as amended, require a showing that the VA 
medical treatment (consisting in this case of the 
prescription of valproic acid and Depakote) not only resulted 
in additional disability but that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.  The issue of whether a physician's 
prescription of a particular medication involved 
carelessness, negligence, lack of proper skill, or error in 
judgment is, the Board finds, a question requiring medical 
judgment and expertise.  There is absolutely no medical 
evidence in this case that the prescription of valproic acid 
and Depakote by VA physicians involved negligence, error in 
judgment or other fault and the veteran has not submitted any 
such medical evidence or opinion.  As a layman, the veteran 
is not qualified to offer an opinion on the question of 
whether a physician's prescription of a medication involved 
lack of proper medical skill or other medical fault.  
Espiritu, 2 Vet. App. at 494-495.  

In sum, there is no competent and probative evidence of 
record that VA-prescribed medication either caused or 
aggravated hepatitis C.  In addition, there is no competent 
and probative evidence that the prescription of valproic acid 
and Depakote in the veteran's case involved any negligence or 
other fault on the part of the prescribing VA physicians.  
For these reasons, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) is not 
established.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
   


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2001) for additional 
disability of hepatitis C as a result of VA medical treatment 
is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

